DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
The amendment dated 4/26/2021 has been entered and considered for this Office Action.

Claim Objections
Claim 57 is objected to because of the following informalities. Appropriate correction is required.
Claim 57, lines 28 recites “the first pressure is different from the second pressure” but should be corrected to read as --the first level pressure is different from the second level pressure--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 57-61, 63-67, 69, 70, 73-76, 78, 79, 83, 85, 87-90, 92, 94-99, 101-106, 108-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 57, there is insufficient antecedent basis for the term “the condition” in lines 20 and 30 because it is unclear which condition this refers to. Does this refer to the “skin-associated condition” recited in lines 19-20? Does this refer to the “vascular-related condition” recited in line 20? Does this refer to the “condition of the subject”/“the condition” recited in lines 18-19 which “is selected from the group consisting of a skin-associated condition and a vascular-related condition”?
In accordance with compact prosecution (see MPEP 2173.06), this is being construed as referring to the “condition of the subject”/“the condition” recited in lines 18-19. In other words, no matter which option from the Markush group is chosen as the “condition of the subject”/“the condition” (whether it be the skin-associated condition the vascular-related condition), the chosen condition must be “detected by the processor-based controlled based on a comparison…” as recited in the claim, and “the processor-based controller is programmed to determine at which of a plurality of layers of the tissue the [chosen] condition is located” as recited in the claim.
Claims 58 and 61 also recites “the condition” and is therefore indefinite for the same reason. In accordance with compact prosecution (see MPEP 2173.06), this is being construed as referring to the same as discussed above.

Regarding claim 59, there is a lack of antecedent basis for the term “the first emitter” because it is unclear whether this refers to (one of) the at least one emitter recited in claim 57 or otherwise refers to some other emitter.
In accordance with compact prosecution (see MPEP 2173.06), this is being construed as referring to the at least one emitter.

Claim 60 depends on a canceled claim (i.e., claim 80) and therefore indefinite as to the required scope of the claim. 
In accordance with compact prosecution (see MPEP 2173.06), claim 60 is being construed as depending on claim 57.

Claim 63 recites “the first photodetector is a different distance from the first emitter than the second photodetector”; however it is unclear whether this means the distance between the first photodetector and the first emitter is different than the distance between the second photodetector and first emitter, or otherwise means that the distance between the first photodetector and the first emitter is different than the distance between the first photodetector and the second photodetector.


Regarding claim 65 is it unclear what is meant by the “a second group of the plurality of photodetectors is positioned a second distance from the plurality of photodetectors” since the second group is (part of) the plurality of photodetectors. Does this mean that the second group of the plurality of photodetectors is positioned a second distance from the rest of the plurality of photodetectors (e.g., the first group)? Otherwise is this a mistake? Did Applicant mean to say that the second group of the plurality of photodetectors is positioned a second distance from the at least one emitter to mirror the language of the “first group” which is “positioned a first distance from the least one emitter”?
In accordance with compact prosecution (see MPEP 2173.06), this is being construed as meaning the second group of the plurality of photodetectors is positioned a second distance from the rest of the plurality of photodetectors (e.g., the first group).

Regarding claim 90, there is insufficient antecedent basis for the term “the condition” in lines 29 and 34-36 because it is unclear which condition this refers to. Does this refer to the “skin-associated condition” recited in line 28? Does this refer to the “vascular-related condition” recited in line 28? Does this refer to the “condition of the subject”/“the condition” recited in line 27 which “is selected from the group consisting of a skin-associated condition and a vascular-related condition”?
In accordance with compact prosecution (see MPEP 2173.06), this is being construed as referring to the “condition of the subject”/“the condition” recited in line 27. condition of the subject”/“the condition” (whether it be the skin-associated condition the vascular-related condition), the chosen condition must be “detected based on a comparison…” as recited in the claim, and the “detecting the [chosen] condition further comprises” as recited in the claim.

Dependent claims thereof inherit the aforementioned indefiniteness(es) by virtue of their respective dependencies and therefore rejected for the same respective reason(s).

Claim 60 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth.
The text of claim 60 makes reference to “claim 80” but this is not a reference to a claim previously set forth as required to be a proper dependent claim because claim 80 has been canceled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 57-61, 63-67, 69, 70, 73-76, 78, 79, 83, 85, 87-90, 92, 94-99, 101-106, 108-116 would be allowable if rewritten or amended to overcome the rejection(s) under 
The following is a statement of reasons for the indication of allowable subject matter:
In view of amendments to the claims (see claim sets dated 11/27/2020 and 4/26/2021 respectively), the rejections based on prior art are withdrawn for the reasons discussed in Applicant’s remarks dated 4/26/2021. The examiner brings particular attention to the “Third” reason, and further adds that since Sato is concerned with diagnosing cancer/tumors in an internal organ (i.e., not a skin or vascular condition per se), it is unclear what motivation the ordinarily skilled artisan seeking to improve upon an invention for diagnosing cancer/tumors in an internal organ (such as the invention of  Sato) would have to modify such invention to do something unrelated to diagnosing cancer/tumors in an internal organ such as diagnosing a skin or vascular condition as recited in the claimed invention. It therefore would not have been obvious to one having ordinary skill in the art to modify Sato to detect a skin or vascular condition as recited in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793